Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tap which is included in the modulator of claims 2 and 1 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claims 2 and 11 specify that there is a tap INCLUDED in the modulator. This does not appear to be shown or disclosed. While there is a tap in figure 4 and 7, this is not included in the modulator. This appears to . 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The original specification and drawings do not teach that here is a tap INCLUDED in the modulator. This does not appear to be shown or disclosed. While there is a tap in figure 4 and 7, this is not included in the modulator. This is “new matter” or incorrectly claiming the invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 11-14 of U.S. Patent No. 10897314. In regard to claim 1, The patent claims an optical transceiver comprising (line 1 of claim 1): a light source (line 2 of claim 1); an optical splitter configured to split output of the light source into first split light and second split light (lines 3-4 of claim 1); an optical modulator configured to modulate the first split light (lines 5-6 of claim 1); a coherent receiver configured to cause input reception light to interfere with the second split light (lines 7-8 of claim 1); and a controller configured to control a splitting ratio of the optical splitter, based on a reception characteristic of the reception light received by the coherent receiver (lines 9-11 of claim 1). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims that there is an intensity modulator and controller (lines 12-16 of claim 1), these claimed elements obvious provide the function of using the intensity of the first split light modulated by the optical modulator to control the splitting ratio. 
In regard to claims 2 and 11, see the above 112 and specification issues. Since the patent has the same elements of the present application, the examiner feels that claim 2 would read on the patent in view of the 112 issues.
In regard to claims 3 and 12, the patent claims that the controller adjusts the splitting ratio based on an output of the light intensity monitor (lines 15-16 of claim 1) the controller accepts an output signal converted from a part of the first split optical signal modulated. In order to use a signal from the intensity monitor of the transmission light, it is inherent that it is converted to optical
	In regard to claims 4 and 13, the examiner is relying on common knowledge in the art that it is well known to use a processor that includes many control/ processing devices. Further, the patent 
In regard to claim 5, see claim 4 of the patent. It is inherent that the controller instructs an amount of controlling the optical power to the light intensity adjuster.
	In regard to claim 6, when using the specification as a definition, the specification of the patent teaches that the “intensity adjuster” of claim 4 may be an attenuator (column 7, lines 17-19)  which would inherently provide the function that the optical power of the first split light is reduced and when transmission light power of the optical transceiver is larger than a prescribed value, the optical attenuator is controlled in such a way 5 that the optical power of the first split light is reduced.
In regard to claim 7, when using the specification as a definition, the specification of the patent teaches that the “intensity adjuster” of claim 4 may be an amplifier (column 7, lines 17-19) which would inherently provide the function that the optical power of the first split light becomes a prescribed power.
	In regard to claims 8 and 17, see claim 3 of the patent. He teaches adjusting the power of the light of the modulator.
In regard to claim 9, see claim 4. This teaches that the light intensity adjuster is configured to adjust optical power of the first split light input to the optical modulator. 
	In regard to claim 10, see claim 11 of the patent. It claims a control method of an optical transceiver comprising (line 1 of claim 11) : splitting output of a light source into first split light and second split light (lines 2-3 of claim 11); modulating the first split light (line 4 of claim 11); causing input reception light to interfere with the second split light (lines 5-6 of claim 11); and controlling a splitting ratio of splitting, based on a reception  characteristic of the reception light (lines 7-9 of claim 11) and intensity of the first split light modulated which is obviously provide by lines 10-12 of claim 11.

In regard to claim 14, see claim 13 of the patent. It is inherent that the controller instructs an amount of controlling the optical power to the light intensity adjuster.
	In regard to claim 15, when using the specification as a definition, the specification of the patent teaches that the “intensity adjuster” of claim 13 may be an attenuator (column 7, lines 17-19)  which would inherently provide the function that the optical power of the first split light is reduced and when transmission light power of the optical transceiver is larger than a prescribed value, the optical attenuator is controlled in such a way  that the optical power of the first split light is reduced.
In regard to claim 16, when using the specification as a definition, the specification of the patent teaches that the “intensity adjuster” of claim 13 may be an amplifier (column 7, lines 17-19) which would inherently provide the function that the optical power of the first split light becomes a prescribed power.
In regard to claim 18, see claim 13. In that he claims that the power of the split light is controlled, this would obviously be adjusting optical power of the first split light adjusts optical power of the first split light input to the optical modulator. 
Conclusion
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The examiner is presently working a part time schedule. On the days that the examiner is not in the office, voicemail and email will be checked and the examiner will make an attempt to respond within one business day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE C PASCAL/Primary Examiner
Art Unit 2883